DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2022 was filed after the mailing date of the Notice Of Allowance on 7/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

   This is in response to amendment filed on 5/1/2022 in which claims 1-13 and 20 are cancelled and claims 14-19 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-6, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior arts of O’Shea (US 20190274108) and Kumara (US 20160204876) in combination teach a receiver for detecting a received  frame comprising a modulated radio frequency (RF) signal that comprises a set of waveforms that correspond to payload data that comprises a sequence of random bits and demodulating the modulated RF signal to reconstruct the sequence of random bits; using the reconstructed sequence to determine whether the payload data has been correctly received. However the closest prior arts above, alone or in combination, fail to anticipate or render obvious the following recited features: a demodulator comprising a convolutional neural network (CNN) that, in response to receiving the down sampled data, convolves the down sampled data with a kernel to detect and output a set of symbols; a second buffer that applies a second spreading ratio to the set of symbols.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20190327463-A1 or US-20190349228-A1.

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633